DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-32 of application 17/090338 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10853953. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-32 of application 17/090338 is the same as claims 1-20 of Patent No.: 10853953 except for word variations. For example see table below:
Application 17/090338
U.S. Patent No. 10853953
21.   A video camera system, comprising: a video capture element configured to capture video images; an electronic media storage 
.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Garoutte (Pub. No.: US 2012/0092494A1) and further in view of Buehler (Pub. No.: US 2005/0058321A1).

With respect to claims 21, 27:
Garoutte discloses a  video camera system, comprising: a video capture element configured to capture video images (fig. 14, items 1403, 1405); an electronic media storage device (fig. 14, item 1409); and one or more processors (parag. 0013 discloses processor implemented and claim 27) and the electronic media storage (parag. 0045), wherein the scene includes a zone defined as an area within a field-of-view of the video capture element (abstract, parag. 0009 and 0043); perform an analysis of the recorded video frames (parag. 0044-0045); detect activity within the zone based on a difference of composition of the recorded video frames within the zone; and in response to detecting activity within the zone, switch the video camera system to a heightened monitoring state characterized in that, while in the heighted monitoring state, the one or more processors cause a resolution of the video frames to be increased (parag. 0046).
	Garoutte does not explicitly disclose processors coupled to the video capture element.
	Buehler discloses processors coupled to the video capture element (fig. 2, items 201, 204 coupled to item 102, which is a camera).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Buehler into the teaching of Garoutte in order to automate the correlation of image regions of video frames captured.
With respect to claims 22, 28:
Buehler discloses the video camera system of claim 21 wherein the activity within the zone corresponds to a detected object within the zone for a first portion of the recorded video frames and the detected object not being detected within the zone for a subsequent second portion of the recorded video frames (parag. 0047-0051).
With respect to claims 23, 29:

With respect to claims 24, 30:
Buehler discloses the video camera system of claim 21 wherein the heightened monitoring state is further characterized in that, while in the heighted monitoring state, the one or more processors are configured to activate floodlights and/or infra-red lights that are communicatively coupled to the video camera system (parag. 0037).
With respect to claims 25, 31:
Buehler discloses the video camera system of claim 21 wherein the heightened monitoring state is further characterized in that, while in the heighted monitoring state, other video capture elements that are communicatively coupled to the video camera system and are not currently activated are activated (parag. 0042-0043).
With respect to claims 26, 32:
Buehler discloses the video camera system of claim 21 wherein the heightened monitoring state is further characterized in that, while in the heighted monitoring state, a false alarm rate threshold is changed to a lower threshold setting (parag. 0052).


Allowable Subject Matter
7.	Claims 33-40 allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649